Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach or fairly suggest, along or in combination, the specific limitations of a method of assessing a condition of a fluid conduit from a conduit interior;  providing a measurement apparatus comprising at least one wideband acoustic transducer within the fluid conduit; transmitting a wideband acoustic signal from the measurement apparatus to excite a broadside resonance in at least a portion of the fluid conduit, wherein the broadside resonance is resonance excited by a plane acoustic wave incident on an inner surface of a wall of the fluid conduit at an angle of substantially 90 degrees to a longitudinal axis of the conduit; the wideband acoustic signal is in a range of approximately 150 kHz to 10 MHz, and comprises a distribution of frequencies between 150 kHz and 10 MHz: receiving a wideband acoustic signal in the measurement apparatus due to a broadside resonant response of the fluid conduit to obtain a wideband acoustic data set, wherein the broadside resonant response is the response elicited by a plane acoustic wave incident on the inner surface of the wall of the fluid conduit at an angle of substantially 90 degrees to the longitudinal axis of the conduit; analyzing the wideband acoustic data set to assess a state of a flow path defined by the fluid conduit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861